DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-2, 5-6, 9-11, 14-15, 18, 21 and 23, there is no cited art that discloses a module substrate, a power amplifier, a control circuit and a temperature sensor connected and operative as recited in claim 1 and wherein “a bottom surface of the temperature sensor is in direct physical contact with a top surface of the power amplifier, 
top and side surfaces of the temperature sensor are in direct physical contact with the control circuit, 
a portion of the control circuit is in direct physical contact with the power amplifier and 
the power amplifier is in direct physical contact with a top surface of the module substrate.”
There is no cited art that discloses the direct physical contact between and orientations of the above cited elements as recited in claim 1. 
With respect to claims 19-20, 22 and 24, the above claims are allowed for similar reasons as claim 1.
With respect to claim 25, claim 25 is allowed for similar reasons as claim 1.  Furthermore, the cited art fails to discloses the matching circuit module, duplexer, plural transmission filters, plural reception filter, reception matching module, switching module, LNA, thermal conductor, resin portion, antenna connection terminal, external connection terminals, transmission input terminal, reception output terminal, control signal terminal and external substrate connected and operative as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849